Citation Nr: 0522489	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  00-00 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an effective date prior to June 17, 1999 
for an award of a total rating based on either schedular 
rating for post-traumatic stress disorder (PTSD) or extra-
schedular rating based on individual employability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for heart disease.

4.  Entitlement to service connection for liver disease.

5.  Entitlement to service connection disability due to 
exposure to Agent Orange.

6.  Entitlement to a compensable rating for malaria.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
At Law


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1968 to August 1972.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In an April 2002 decision, the Board (in part) denied the 
veteran's claim of entitlement to a compensable rating for 
malaria.  The veteran then appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In a January 2003 Order, the 
Court granted a Joint Motion of the parties and vacated the 
Board's April 2002 decision.  Subsequently, the Board 
remanded the matter in August 2003.  

As for the issues of entitlement to service connection for 
hypertension, heart disease, liver disease, and disability 
due to exposure to Agent Orange and entitlement to an 
effective date prior to June 17, 1999 for an award of a total 
rating based on either schedular rating for PTSD or extra-
schedular rating based on individual employability, these 
issues come before the Board on appeal from a September 2004 
rating decision by a RO of the VA.  A notice of disagreement 
was received in October 2004, a statement of the case was 
issued in February 2005 and a substantive appeal was received 
in February 2005.  

The Board notes that in the October 2004 notice of 
disagreement, the veteran and his representative raised the 
issues of entitlement to special monthly compensation and 
permanently and totally disabled status.  However, as there 
was no previous rating decision on these issues, the RO did 
not construe the October 2004 document as a notice of 
disagreement as to these issues, but rather a new claim.  The 
Board agrees with this assessment.  Moreover, the Board notes 
that by way of an April 2005 rating decision, the RO granted 
the veteran special monthly compensation and clarified that 
he was considered permanently and totally disabled.  
Therefore, these issues are not in appellate status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Review of the record reveals a September 2004 medical record 
in which the veteran reported that he had applied for Social 
Security disability benefits, but that he had not yet 
received a decision.  Such records could be relevant to 
adjudication of the current claims and appropriate action is 
necessary to obtain any such records before the Board may 
properly proceed with appellant review.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The Social Security Administration 
(SSA) should be requested to furnish 
copies of any and all administrative and 
medical records related to any 
application for disability benefits filed 
by the veteran.

2.  After completion of the above and any 
additional development deemed necessary, 
the record should be reviewed and it 
should be determined if the various 
benefits sought can be granted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




